DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment, received on 13 November 2019, has been entered into record.  In this amendment, claims 44 have been amended, claims 1-43 have been canceled, and claims 45-62 have been added.
Claims 44-62 are presented for examination.

Priority
The claim for priority from US application 15/243,353, now US Patent 10,389,853, filed on 22 August 2016, which claims priority from US application 13/403,814, now US Patent 9,426,123, filed on 23 February 2012 is duly noted.

Claim Objections
Claim 54 is objected to because of the following informalities:  
In claim 54, line 2: “the one or more remote devices” lacks antecedent basis.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 536, 538, 540 (page 38, lines 23-25).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 44-46, 52, 53, and 57-62 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bonomi et al. (US Patent 6,769,127 B1 and Bonomi hereinafter).
As to claim 44, Bonomi discloses a system and method for delivering media services and application over networks, the system and method having:
receive digitally rendered content from a computerized server apparatus over a first channel, the first channel being dedicated only for the receipt of the digitally rendered content from the computerized server apparatus (col. 7, lines 3-9); 
enable outbound communications relating to the digitally rendered content (col. 22, lines 37-40); 
cause delivery of the digitally rendered content via a second channel, the second channel configured for delivery of services via a network, the network operated by a third-party entity (i.e. server) (col. 7, lines 10-21). 
As to claim 45, Bonomi discloses:
wherein the computerized server apparatus is associated with a managed content distribution network (col. 7, lines 10-11), and the instructions are further configured to, when executed on the processing apparatus: 
receive data representative of a request for the digitally rendered content from a computerized device (col. 23, lines 40-45); 
authenticate the computerized device as being associated with a valid subscriber of the managed content distribution network (col. 22, lines 42-45); 
wherein the delivery of the digitally rendered content is based on a successful authentication of the computerized device (col. 20, lines 27-31; col. 22, lines 43-46). 

As to claims 46, Bonomi discloses:
wherein the authentication of the computerized device comprises receipt of a login identity and password from the valid subscriber, the valid subscriber associated to the computerized device via a subscriber database (col. 22, lines 36-40, 43-46). 


a first data interface (col. 7, lines 3-9); 
a second data interface (col. 23, lines 40-45); 
processor apparatus in data communication with the at least first and second data interfaces (106, Figure 1A); 
a media server process operative to execute on the network apparatus, the media server process configured to (204, Figure 2A): 
receive a request from the client device for the media content data via the second data interface (col. 23, lines 40-45); 
cause authentication of the client device and the request for the media content data (col. 22, lines 42-45); 
based at least on the authentication, retrieve the media content data from a content server via the first data interface and over a first communication channel (col. 7, lines 3-9); 
based at least on the authentication, establish a communication session between the client device and the network apparatus for delivery of the media content data, the communication session established over the second data interface and via at least the third-party data network via a computerized gateway apparatus (col. 20, lines 27-31; col. 22, lines 43-46; col. 37, lines 41-48); 
cause delivery of the requested media content data to the client device via the gateway apparatus and the third-party data network (col. 7, lines 10-21; col. 11, lines 14-17, 20-25; Figure 2A). 

As to claim 53, Bonomi discloses:
wherein the third-party network comprises an Internet Protocol (IP)-based network, and the client device comprises an IP-enabled device (col. 11, lines 32-50). 

As to claim 57, Bonomi discloses:
at least one data interface (col. 7, lines 3-9; col. 23, lines 40-45); 
processor apparatus in data communication with the at least one data interface (106, Figure 1A); 
a media server process operative to execute on the network apparatus, the media server process configured to (204, Figure 2A): 
receive a request from the client device for the media content data via the at least one data interface (col. 23, lines 40-45); 
cause authentication of the request for the media content data (col. 22, lines 42-45); 
based at least on the authentication, cause establishment of a communication session between the client device and a content server for delivery of the media content data via at least the third-party data network (col. 20, lines 27-31; col. 22, lines 43-46; col. 37, lines 41-48); 
cause delivery of the requested media content data to the client device from the content server via the third-party data network (col. 11, lines 14-17, 20-25; col. 17, lines 10-21; Figure 2A). 

As to claim 58, Bonomi discloses:
wherein the content server is associated with the managed content distribution network, and the client device is associated with a subscriber account of the managed content distribution network (col. 7, lines 21-26; Figure 1B). 


wherein the delivery of the media content data is configured to occur over at least a portion of the managed content distribution network (col. 7, lines 3-9). 

As to claim 60, Bonomi discloses:
wherein the managed content distribution network is in data communication with the third-party data network via a gateway function, the network apparatus comprising the gateway function (col. 20, lines 27-31; col. 22, lines 43-46; col. 37, lines 41-48). 

As to claim 61, Bonomi discloses:
wherein the communication session is established via the media server process (col. 35, lines 66-67; col. 37, lines 41-48). 

As to claim 62, Bonomi discloses:
wherein the delivery of the media content data via the communication session comprises delivery via an Internet Protocol (IP) established at a network layer of the communication session (col. 11, lines 32-50). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonomi as applied to claim 45 above, and further in view of Hao et al. (US 2011/0154383 A1 and Hao hereinafter).
As to claim 47, Bonomi fails to specifically disclose:
wherein the authentication of the computerized device comprises assignment of a globally unique identifier (GUID) to at least one of (i) the valid subscriber, or (ii) a Media Access Control (MAC) or Internet Protocol (IP) address of the computerized device. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Bonomi, as taught by Hao.
Hao discloses a system and method for facilitating network connectivity and consumption of broadband services, the system and method having:
wherein the authentication of the computerized device comprises assignment of a globally unique identifier (GUID) to at least one of (i) the valid subscriber, or (ii) a Media Access Control (MAC) or Internet Protocol (IP) address of the computerized device (0033, lines 1-10, 14-22). 
Given the teaching of Hao, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the 

As to claim 48, Bonomi discloses:
wherein: the causation of the delivery of the digitally rendered content via the second channel comprises causation of delivery over at least an Internet Protocol (IP)-based transport via a unicast session (col. 8, lines 51-54; col. 11, lines 32-50).
Bonomi fails to specifically disclose: 
the authentication of the computerized device comprises access of a stored IP address of the computerized device, the delivery over at least the IP-based transport being to at least the stored IP address. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Bonomi, as taught by Hao.
Hao discloses:
the authentication of the computerized device comprises access of a stored IP address of the computerized device, the delivery over at least the IP-based transport being to at least the stored IP address (0033, lines 1-10, 14-22; 0035, lines 1-5, 31-35; 0028, lines 18-29). 
Given the teaching of Hao, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Bonomi with the teachings of Hao by delivering over IP to a stored IP address. Please refer .
	
Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonomi as applied to claim 45 above, and further in view of Zhu et al. (US 2013/0031578 A1 and Zhu hereinafter).
As to claim 49, Bonomi fails to specifically disclose:
determine a service level associated with an account to which the computerized device is associated; 
wherein the service level comprises data relating to whether the delivery of the digitally rendered content to the computerized device is permitted. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Bonomi, as taught by Zhu.
Zhu discloses a system and method for control of IPTV multimedia context distribution, the system and method having:
determine a service level associated with an account to which the computerized device is associated (0029, lines 1-9; 0030, lines 7-16); 
wherein the service level comprises data relating to whether the delivery of the digitally rendered content to the computerized device is permitted (0029, lines 1-9; 0030, lines 7-16). 
Given the teaching of Zhu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Bonomi with the teachings of Zhu by determining service level for account. Zhu recites motivation by disclosing that service levels are used on accounts in order to control access to content and ensure only authorized users are permitted access (0025). It is obvious that the teachings of Zhu .

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonomi in view of Zhu as applied to claim 49 above, and further in view of Cronk et al. (US 2012/0011567 A1 and Cronk hereinafter).
As to claim 50, Bonomi in view of Zhu fails to specifically disclose:
wherein the service level further comprises data relating to one or more use restrictions of the digitally rendered content, the one or more use restrictions being applicable to the computerized device and relating to at least one of copying or distribution of the digitally rendered content. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Bonomi in view of Zhu, as taught by Cronk.
Cronk discloses a system and method for content delivery and message exchange across multiple content delivery networks, the system and method having:
wherein the service level further comprises data relating to one or more use restrictions of the digitally rendered content, the one or more use restrictions being applicable to the computerized device and relating to at least one of copying or distribution of the digitally rendered content (0216, lines 9-11). 
Given the teaching of Cronk, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Bonomi in view of Zhu with the teachings of Cronk by restricting copying or distribution of content. Cronk recites motivation by disclosing that restricting copying or distribution of content ensures that copyright or digital rights management is maintained (0216, lines 9-11). It is obvious that .

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonomi as applied to claim 45 above, and further in view of Covey (US 2010/0005499 A1).
As to claim 51, Bonomi fails to specifically disclose:
determine a service level associated with an account to which the computerized device is associated; 
wherein the service level comprises data relating to a quality of service (QoS) associated with the delivery of the digitally rendered content to the computerized device. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Bonomi, as taught by Covey.
Covey discloses a system and method for dynamic bandwidth management in an IP network, the system and method having:
determine a service level associated with an account to which the computerized device is associated (0017, lines 1-3); 
wherein the service level comprises data relating to a quality of service (QoS) associated with the delivery of the digitally rendered content to the computerized device (0017, lines 1-16). 
Given the teaching of Covey, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Bonomi with the teachings of Covey by determining a service level relating to QoS. Covey recites motivation by disclosing that determining a service level relating to QoS allows for a required bandwidth to be determined in order to ensure a QoS (0017). It is obvious that the teachings of Covey .

Claims 54 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonomi as applied to claim 52 above, and further in view of Cronk.
As to claim 54, Bonomi fails to specifically disclose:
wherein the network apparatus is configured to disable the delivery of the media content data to the one or more remote devices within the managed content distribution network based at least one of one or more copyright restrictions. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Bonomi, as taught by Cronk.
Cronk discloses:
wherein the network apparatus is configured to disable the delivery of the media content data to the one or more remote devices within the managed content distribution network based at least one of one or more copyright restrictions (0216, lines 6-11). 
Given the teaching of Cronk, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Bonomi with the teachings of Cronk by disabling delivery of content based on copyright restrictions. Please refer to the motivation recited above with respect to claim 50 as to why it is obvious to apply the teachings of Cronk to the teachings of Bonomi.

As to claim 55, Bonomi discloses:
wherein the disablement of the delivery of the media content data to the one or more remote devices is based on one or more royalty arrangements, the one or more royalty arrangements between an operator of the content server and an operator of the third-party data network (delivery only available if fee is paid) (col. 9, lines 18-26). 

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonomi as applied to claim 52 above, and further in view of Ludvig et al. (US 2008/0059646 A1 and Ludvig hereinafter).
As to claim 56, Bonomi fails to specifically disclose:
wherein the network apparatus is further configured to provide the delivery of the media content data over at least one in-band QAM channel not utilized by the managed network for high-speed broadband access.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Bonomi, as taught by Ludvig.
Ludvig discloses a system and method for video-switched delivery of media content, the system and method having:
wherein the network apparatus is further configured to provide the delivery of the media content data over at least one in-band QAM channel not utilized by the managed network for high-speed broadband access (dedicated channel) (0025, lines 1-7; 0050, lines 10-14).
Given the teaching of Ludvig, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Bonomi with the teachings of Ludvig by delivering content over a QAM channel not used for high-speed broadband access. Ludvig recites motivation by disclosing that delivering content over a dedicated QAM channel allows for it to be routed to specific clients (0028). It is obvious that the 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diep et al. (US Patent 9,264,743 B1) discloses a system and method for delivery system of internet content.
Gonder et al. (US 2014/0282777 A1) discloses a system and method for delivery of multicast and unicast content in a content delivery network.
Gupta et al. (US 2002/0075805 A1) discloses a system and method for broadband system with QOS based packet handling.
Pfeffer et al. (US 2008/0216119 A1) discloses a system and method for implementing guides and using recording information in determining program to communications channel mappings.
Pfeffer et al. (US 2008/0216135 A1) discloses a system and method for improved content delivery including content delivery streams dynamically populated in response to user requests.
Pfeffer et al. (US 2008/0216136 A1) discloses a system and method for supporting the recording of multiple simultaneously broadcast programs communicated using the same communications channel.
Pfeffer et al. (US 2013/0254815 A1) discloses a system and method for managing delivery of content in a network with limited bandwidth using pre-caching.
Pfeffer (US 2014/0282784 A1) discloses a system and method for multicast delivery of content in a content delivery network.
Tsang et al. (US 2008/0313690 A1) discloses a system and method for providing an IPTV service.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431